WOODSON, J.
I concur with the opinion in this case for two additional reasons to those stated therein : first, because the record fails to show that the respondent was injured in consequence of negligence on the part of any one. His injuries were the result of an accident pure and simple (Zeis v. Brewing Association, 205 Mo. 638); and second, even though it be conceded that his injury was the result of negligently pulling the nail, yet it cannot be said that the appellants or the contractors could have reasonably foreseen the result thereof, namely, that the employee pulling the nail would fall from the ladder and upon the respondent.
If the result could not have been reasonably foreseen then there is no liability. [Zeis v. Brewing Assn., supra; Dean v. Railroad, 199 Mo. 386.]